Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99 PSEG GLOBAL ENTERS INTO AGREEMENT TO SELL ELECTROANDES (September 19, 2007  Newark, NJ) PSEG Global, a subsidiary of PSEG, announced today that it has entered into a definitive agreement to sell its ownership of Electroandes, a hydroelectric generation company in Peru, to a wholly-owned subsidiary of Statkraft Norfund Power Invest (SN Power) of Norway. The purchase price will total approximately $390 million, including the assumption of $106 million of debt, and closing is expected in October of this year. Electroandes is a strong company in an attractive market with dedicated employees. We are selling Electroandes as part of PSEGs announced strategy of opportunistically monetizing its international assets at attractive prices. We are pleased that we were able to make the sale to a company with an excellent reputation, significant experience in hydro-electric power operations and a strong environmental focus, said Matthew McGrath, president, PSEG
